Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on February 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,309,405 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 21-45 are allowed.

The following is an examiner’s statement of reasons for allowance: the use of the amount of powered use to map which fan taps have been activated is neither suggested nor disclosed by the prior art of record.

CFR 1.52 (a) (1) (v) clearly and explicitly states that all papers must have sufficient clarity and contrast for electronic capture by use of digital imaging and optical character recognition. Because the human eye is better at determining what characters are on a paper than OCR systems, the examiner has been able to determine that the claims are allowable. However, it is strongly suggested that the applicant view the files of the instant application as shown in PAIR, and re-submit any documents for which they are not certain the characters will be recognized. If the applicant does not submit sufficiently clear copies, the printer may print a patent with typos in it. Therefore, a submission of at least the claims using black ink is strongly suggested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763